 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SEYMON LEWIS, JR.,                               No. 2:16-cv-01578-JAM-GGH
12                       Petitioner,                   ORDER
13           v.
14    FELICIA PONCE,
15                       Respondent.
16

17

18          Petitioner brought this petition for habeas corpus pro se on July 11, 2016. ECF No. 1. He
19   never completed an application for in forma pauperis status but this matter has proceeded as if
20   such a request had been granted. On June 8, 2017 the magistrate judge to whom this matter was
21   assigned filed Findings and Recommendations that the petition be dismissed for lack of
22   jurisdiction in response to which petitioner filed a Motion for Reconsideration thereof on June 23,
23   2017. ECF No. 29. On August 4, 2017 this court issued an Order that adopted the Findings and
24   Recommendations, ECF No. 30, and judgment was entered the same day. ECF No. 31.
25          On July 12, 2018 petitioner filed a Motion to Set Aside the Judgment, ECF No. 41, and on
26   August 2, 2018 a Motion to Disqualify this court. ECF No. 42. Both Motions were denied by a
27   Minute Order filed on August 8, 2018. ECF No. 42.
28
                                                       1
 1             On August 16, 2018 petitioner filed a new Motion to Amend the Judgement, ECF No. 44,
 2   and a Notice of Appeal to the Ninth Circuit Court of Appeals was filed the same day. ECF No.
 3   46. The Magistrate Judge addressed these last two motions and filed Findings and
 4   Recommendations on September 17, 2017 which granted petitioner 14 days to file objections.
 5   ECF No. 51. Petitioner filed objections on the same date. ECF No. 52.
 6             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,
 7   this court has conducted a de novo review of this case. Having reviewed the file and the
 8   magistrate judge’s findings and recommendations the court ADOPTS the findings and
 9   recommendations in full.
10             Accordingly, IT IS HEREBY ORDERED that:
11             1.     Petitioner’s Third Motion to Amend the Judgment of this Court is denied;
12             2.     No Certificate of Appealability shall be issued with regard to petitioner’s pending
13   second appeal;
14             3.     The Clerk of the Court shall remove the gavel on ECF No. 44 on the court’s
15   docket;
16             4.     The petitioner shall not be permitted to file any more motions or petitions in this
17   case or to file any new matter attacking his Oregon conviction.
18             5.     The Clerk of the Court shall close this case.
19             IT IS SO ORDERED.
20   DATED: 2/12/2019
                                                    /s/ John A. Mendez___________________________
21                                                  JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28
                                                         2
